DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As per the instant Application 16/755,700, the examiner acknowledges the applicant's submission of the AFCP request and claims amendments dated 5/26/2022. At this point, claims 1, 15 and 19 have been amended. Claims 5, 8-14 and 21 are cancelled. Claims 1-4, 6, 7 and 15-20 are allowable. 
Allowable Subject Matter
Claims 1-4, 6, 7 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for marking of allowable subject matter of independent claims 1, 15 and 19, in the instant application is the combination with the inclusion in these claims of the limitations of an apparatus comprising:
“…wherein the verification information is a pseudo-random number used to verify the storage device; after the first controller scanning data in the determined storage device to obtain metadata of the determined storage device, the method further comprises: the first controller generating verification information for the determined storage device managed by the second controller, storing the generated verification information for the determined storage device into the storage device, and storing the generated verification information for the determined storage device in the first controller; wherein the generated verification information for the determined storage device is a pseudo-random number different from other numerical values present in the determined storage device; after the second controller recovers, the method further comprises: the second controller reading verification information in the storage device managed by the second controller; determining whether the verification information in the determined storage device is the same as the verification information for the storage device stored in the second controller; if not the same, obtaining the metadata of the determined storage device from the first controller”.
The closest prior art Bunker (US PGPUB 2014/0173280)– teaches that the FBT software may select a unique challenge value (e.g., a 16-byte random or pseudo-random number and a unique first value (e.g., a 1-byte random or pseudo-random number. The FBT software may then issue a special factory command to the host device 120 that provides the first value and challenge value. The host device 120 may then challenge a trusted drive carrier and learn the response value (e.g., a 16-byte response). In embodiments, the host device 120 may conduct this process twice to determine the response value twice. If both response values match, host device 120 may then program the first value, the challenge value, and the response value into its on-board memory with proper checksum. In embodiments, if the host device 120 is a controller of HBA, it may send the challenge value and first value to any expanders attached to allow the expander to also generate a response value and program its own on-board memory. Accordingly, each host device 120 (e.g., controller, HBA, expander, and/or server) stores therein a challenge value, a response value, and a first value that is to be used by the host device 120 to authenticate one or more drive carriers (Paragraphs 0058-0059; FIG. 6)  but does not teach the specifi limitations of “wherein the verification information is a pseudo-random number used to verify the storage device; after the first controller scanning data in the determined storage device to obtain metadata of the determined storage device, the method further comprises: the first controller generating verification information for the determined storage device managed by the second controller, storing the generated verification information for the determined storage device into the storage device, and storing the generated verification information for the determined storage device in the first controller; wherein the generated verification information for the determined storage device is a pseudo-random number different from other numerical values present in the determined storage device; after the second controller recovers, the method further comprises: the second controller reading verification information in the storage device managed by the second controller; determining whether the verification information in the determined storage device is the same as the verification information for the storage device stored in the second controller; if not the same, obtaining the metadata of the determined storage device from the first controller”.
Dependent claim(s) 2-4, 6, 7, 16-18 and 20 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1, 15 and 19 upon which claims 2-4, 6, 7, 16-18 and 20 depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED M GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-270-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135                                                                                                                                                                                                        ery